United States Court of Appeals
                        For the First Circuit

No. 19-2095

              THE BLACKSTONE HEADWATERS COALITION, INC.,

                        Plaintiff, Appellant,

                                  v.

         GALLO BUILDERS, INC.; ARBORETUM VILLAGE, LLC;
             STEVEN A. GALLO; and ROBERT H. GALLO,

                        Defendants, Appellees.


                             ERRATA SHEET
     The opinion of this Court, issued on April 26, 2021, is
amended as follows:
     On page 12, line 23, replace "comparable this subsection"
with "comparable to this subsection."